820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MOBILE SATELLITE SERVICES, INC., Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, Respondent.
No. 87-3327.
United States Court of Appeals, Sixth Circuit.
June 17, 1987.

Before MERRITT and MARTIN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The petitioner applies to this Court for review of a declaratory order delineating Federal Communications Commission policies governing the establishment of a mobile satellite service.  The FCC now moves to dismiss the petition on grounds that the declaratory order is nonappealable.  In response, the petitioner has requested that this Court delay determination of the motion pending Commission review.


2
The declaratory order was issued by the Chief of the FCC's Common Carrier Bureau on April 6, 1987.  The petitioner subsequently moved this Court for a stay pending review of the declaratory order, and upon denial of the motion filed a motion for stay with the Commission and an application for Commission review.  The Commission has not yet reviewed the order.


3
Section 5(c)(1) of the Communications Act of 1934, 47 U.S.C. Sec. 155(c)(1), permits the FCC to delegate its functions to employees.  A person aggrieved by any decision of an employee acting under delegated authority may file an application for review of the decision by the Commission.  47 U.S.C. Sec. 155(c)(4).  Commission review of staff action is a condition precedent to direct judicial review of actions taken pursuant to delegated authority.  47 U.S.C. Sec. 155(c)(7).


4
Because the petitioner filed its petition for review in this Court prior to filing an application for review with the Commission, this Court lacks jurisdiction to review the declaratory order.  Accordingly,


5
It is ORDERED that the motion to dismiss is granted.